DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 13-32 are presented for examination.

Claim Objections
Claim 22 is objected to because of the following informalities:  claim 22 depends on claim 1 and claim 1 is cancelled.  Appropriate correction is required.
For examination purpose claim 22 is made dependent on claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 13 & 23 recite “at least a subset of said plurality of optical signals”. The specification has no support for a “at least a subset of said plurality of optical signals”.
Claims 14-22, 24-32 are rejected on the same basis as claims 13 & 23 for dependency reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14, 16, 23-24, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 2016/0231549 A1; pub. Aug. 11, 2016) in view of Fine et al. (US 2014/0152801 A1; pub. Jun. 5, 2014).
Regarding claim 13, Bosworth et al. disclose: a method for analyzing an object, comprising: (a) illuminating said object with light using at least one light source (para. [0051]); (b) changing a position or an orientation of said object such that a plurality of regions of said object is sequentially illuminated by said light (para. [0041] flow cytometry); (c) using at least one detector to sequentially detect a plurality of optical signals corresponding to said plurality of regions of said object, wherein said plurality of optical signals comprise one or more structured optical signals associated with a structured optical pattern (para. [0044]). Bosworth et al. are silent about: (d) obtaining time series information indicating a change in intensity of at least a subset of said plurality of optical signals.
In a similar field of endeavor, Fine et al. disclose: (d) obtaining time series information indicating a change in intensity of at least a subset of said plurality of optical signals (para. [0225], [0305]) motivated by the benefits for multidimensional analysis that is less expensive, faster (Fine et al. end of para. [0304]).
In light of the benefits for multidimensional analysis that is less expensive, faster as taught by Fine et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. with the teachings of Fine et al.
Regarding claim 14, Fine et al. disclose: reconstructing one or more time- independent images associated with said plurality of regions of said object from said time series information (para. [0207], [0305]) motivated by the benefits for multidimensional analysis that is less expensive, faster (Fine et al. end of para. [0304]).
Regarding claim 16, Bosworth et al. disclose: in (b), said position of said object is changed (i) by moving a stage on which said object is disposed or (ii) using cell flow cytometry (para. [0041] flow cytometry).
Regarding claim 23, Bosworth et al. disclose: a device for generating spatial information corresponding to time-independent images of an object, comprising: (a) a light source configured to illuminate said object with light (para. [0051]); (b) a relative position control mechanism configured to change a position or an orientation of said object such that a plurality of regions of said object are sequentially illuminated by said light (para. [0041] flow cytometry); and (c) at least one detector configured to (i) sequentially detect a plurality of optical signals corresponding to said plurality of regions of said object (para. [0044], [0048]). Bosworth et al. are silent about: (ii) obtain time series information indicating a change in intensity of at least a subset of said optical signals, wherein said plurality of optical signals comprises one or more structured optical signals associated with a structured optical pattern.
In a similar field of endeavor, Fine et al. disclose: (ii) obtain time series information indicating a change in intensity of at least a subset of said optical signals, wherein said plurality of optical signals comprises one or more structured optical signals associated with a structured optical pattern (para. [0225], [0305]) motivated by the benefits for multidimensional analysis that is less expensive, faster (Fine et al. end of para. [0304]).
In light of the benefits for multidimensional analysis that is less expensive, faster as taught by Fine et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bosworth et al. with the teachings of Fine et al.
Regarding claim 24, Fine et al. disclose: an image reconstructor in communication with said detector, wherein said image reconstructor is configured to reconstruct one or more time- independent images associated with said plurality of regions of said object based on said time series information (para. [0207], [0305]) motivated by the benefits for multidimensional analysis that is less expensive, faster (Fine et al. end of para. [0304]).
Regarding claim 26, Bosworth et al. disclose: said relative position control mechanism is configured to change said position of said object (1) by moving a stage on which said object is disposed or (11) using flow cytometry (para. [0041] flow cytometry).

Claims 17-19, 20-21, 27-28, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 2016/0231549 A1; pub. Aug. 11, 2016) in view of Fine et al. (US 2014/0152801 A1; pub. Jun. 5, 2014) and further in view of Walters (US 2016/0033328 A1; pub. Feb. 4, 2016).
Regarding claim 17, the combined references are silent about: said structured optical pattern is provided by at least one optical system selected from the group consisting of (i) an optical element having a light source and at least one filter or film configured to receive light from said light source and form a structured lighting pattern, (ii) an optical system comprising a group of light sources configured to generate a structured lighting pattern, (iii) an optical system comprising said light source and a spatial modulator to structure a light from said at least one light source to provide a lighting pattern, and (iv) an optical system comprising a light filter present before said at least one detector.
In a similar field of endeavor, Walters discloses: said structured optical pattern is provided by at least one optical system selected from the group consisting of (i) an optical element having a light source and at least one filter or film configured to receive light from said light source and form a structured lighting pattern, (ii) an optical system comprising a group of light sources configured to generate a structured lighting pattern, (iii) an optical system comprising said light source and a spatial modulator to structure a light from said at least one light source to provide a lighting pattern, and (iv) an optical system comprising a light filter present before said at least one detector (para. [0037]) motivated by benefits for increasing the effective path length of light passing through the sample (Walters para. [0038]).
In light of the benefits for increasing the effective path length of light passing through the sample as taught by Walters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. and Fine et al. with the teachings of Walters.
Regarding claim 18, the combined references are silent about: said structured optical pattern is configured to have random intensity distributions for every pixel.
In a similar field of endeavor, Walters discloses: said structured optical pattern is configured to have random intensity distributions for every pixel (para. [0037]) motivated by benefits for analytes detection (Walters para. [0038]).
In light of the benefits for analytes detection as taught by Walters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. and Fine et al. with the teachings of Walters.
Regarding claim 20, the combined references are silent about: said structured optical pattern is configured to include one or more regions through which light is not transmitted.
In a similar field of endeavor, Walters discloses: said structured optical pattern is configured to include one or more regions through which light is not transmitted (fig.5 items 522) motivated by benefits for analytes detection (Walters para. [0038]).
In light of the benefits for analytes detection as taught by Walters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. and Fine et al. with the teachings of Walters.
Regarding claim 21, the combined references are silent about: said structured optical pattern is disposed along a light path between said light source and said at least one detector, wherein said structured optical pattern comprises a plurality of regions with different optical characteristics.
In a similar field of endeavor, Walters discloses: said structured optical pattern is disposed along a light path between said light source and said at least one detector, wherein said structured optical pattern comprises a plurality of regions with different optical characteristics (fig.5 items 520 & 522) motivated by benefits for analytes detection (Walters para. [0038]).
In light of the benefits for analytes detection as taught by Walters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. and Fine et al. with the teachings of Walters.
Regarding claim 27, the combined references are silent about: at least one optical system configured to provide said structured optical pattern, wherein said optical system is selected from the group consisting of (i) an optical elements having a light source and at least one filter or film configured to receive light from the light source and form a structured lighting pattern, (ii) an optical system comprising a group of light sources to constitute a structured lighting pattern, (iii) an optical system comprising a light source and a spatial modulator to structure a light from said light source to have a lighting pattern, and (iv) an optical system comprising a light filter present before said at least one detector.
In a similar field of endeavor, Walters discloses: at least one optical system configured to provide said structured optical pattern, wherein said optical system is selected from the group consisting of (i) an optical elements having a light source and at least one filter or film configured to receive light from the light source and form a structured lighting pattern, (ii) an optical system comprising a group of light sources to constitute a structured lighting pattern, (iii) an optical system comprising a light source and a spatial modulator to structure a light from said light source to have a lighting pattern, and (iv) an optical system comprising a light filter present before said at least one detector (fig.5 items 520 & 522) motivated by benefits for increasing the effective path length of light passing through the sample (Walters para. [0038]).
In light of the benefits for increasing the effective path length of light passing through the sample as taught by Walters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bosworth et al. and Fine et al. with the teachings of Walters.
Regarding claim 28, the combined references are silent about: said structured optical pattern is configured to have random intensity distributions for every pixel.
In a similar field of endeavor, Walters discloses: said structured optical pattern is configured to have random intensity distributions for every pixel (fig.5 items 520 & 522) motivated by benefits for analytes detection (Walters para. [0038]).
In light of the benefits for analytes detection as taught by Walters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bosworth et al. and Fine et al. with the teachings of Walters.
Regarding claim 30, the combined references are silent about: said structured optical pattern comprises one or more regions through which light is not transmitted.
In a similar field of endeavor, Walters discloses: said structured optical pattern comprises one or more regions through which light is not transmitted (fig.5 items 522) motivated by benefits for analytes detection (Walters para. [0038]).
In light of the benefits for analytes detection as taught by Walters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bosworth et al. and Fine et al. with the teachings of Walters.
Regarding claim 32, the combined references are silent about: said structured optical pattern is disposed along a light path between said light source and said at least one detector, wherein said structured optical pattern comprises a plurality of regions with different optical characteristics.
In a similar field of endeavor, Walters discloses: said structured optical pattern is disposed along a light path between said light source and said at least one detector, wherein said structured optical pattern comprises a plurality of regions with different optical characteristics (fig.5 items 520 & 522) motivated by benefits for analytes detection (Walters para. [0038]).
In light of the benefits for analytes detection as taught by Walters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bosworth et al. and Fine et al. with the teachings of Walters.

Claims 22, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 2016/0231549 A1; pub. Aug. 11, 2016) in view of Fine et al. (US 2014/0152801 A1; pub. Jun. 5, 2014) and further in view of Teitell et al. (US 2010/0284016 A1; pub. Nov. 11, 2010).
Regarding claim 22, the combined references are silent about: said structured optical pattern is generated by: (a) ascertaining a range of size of said object by observing said object using a randomly distributed structured lighting pattern and reconstructing an image associated with said object; and (b) adjusting said range of size of said structured lighting pattern based on a size of said object or by changing a target region observed to match a reference region in which said object is present.
In a similar field of endeavor, Teitell et al. disclose: said structured optical pattern is generated by: (a) ascertaining a range of size of said object by observing said object using a randomly distributed structured lighting pattern and reconstructing an image associated with said object; and (b) adjusting said range of size of said structured lighting pattern based on a size of said object or by changing a target region observed to match a reference region in which said object is present (para. [0048]) motivated by the benefits for determining characteristics of cell membranes (Teitell et al. para. [0010]).
In light of the benefits for determining characteristics of cell membranes as taught by Teitell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. and Fine et al. with the teachings of Teitell et al.
Regarding claim 31, the combined references are silent about: said structured optical pattern is generated by: (a) ascertaining a range of size of said object by observing said object using a randomly distributed structured lighting pattern and reconstructing an image associated with said object; and (b) adjusting said range of size of said structured lighting pattern based on a size of said object or by changing a target region observed to match a reference region in which said object is present.
In a similar field of endeavor, Teitell et al. disclose: said structured optical pattern is generated by: (a) ascertaining a range of size of said object by observing said object using a randomly distributed structured lighting pattern and reconstructing an image associated with said object; and (b) adjusting said range of size of said structured lighting pattern based on a size of said object or by changing a target region observed to match a reference region in which said object is present (para. [0048]) motivated by the benefits for determining characteristics of cell membranes (Teitell et al. para. [0010]).
In light of the benefits for determining characteristics of cell membranes as taught by Teitell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bosworth et al. and Fine et al. with the teachings of Teitell et al.

Claims 19 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (US 2016/0231549 A1; pub. Aug. 11, 2016) in view of Fine et al. (US 2014/0152801 A1; pub. Jun. 5, 2014) and further in view of Yi et al. (US 9,360,660 B2; pub. Jun. 7, 2016).
Regarding claim 19, the combined references are silent about: said structured optical pattern is configured to have a delta function form.
In a similar field of endeavor, Yi et al. disclose: said structured optical pattern is configured to have a delta function form (col.5 L48-61) motivated by the benefits for detecting high spatial frequencies (Yi et al. col.5 L55-57).
In light of the benefits for detecting high spatial frequencies as taught by Yi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bosworth et al. and Fine et al. with the teachings of Yi et al.
Regarding claim 29, the combined references are silent about: said structured optical pattern is configured to have a delta function form.
In a similar field of endeavor, Yi et al. disclose: said structured optical pattern is configured to have a delta function form (col.5 L48-61) motivated by the benefits for detecting high spatial frequencies (Yi et al. col.5 L55-57).
In light of the benefits for detecting high spatial frequencies as taught by Yi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bosworth et al. and Fine et al. with the teachings of Yi et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-14, 17, 23-24, 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9 of U.S. Patent No. 11,054,363 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in claims 13-14, 17, 23-24 & 27 of the present application are recited in claims 1-2, 8-9 of U.S. Patent No. 11,054,363 B2.
17/336,720 (Present Application)
11,054,363 B2
Claim 13 
(a) illuminating said object with light using at least one light source; (b) changing a position or an orientation of said object such that a plurality of regions of said object is sequentially illuminated by said light; (c) using at least one detector to sequentially detect a plurality of optical signals corresponding to said plurality of regions of said object, wherein said plurality of optical signals comprise one or more structured optical signals associated with a structured optical pattern; and (d) obtaining time series information indicating a change in intensity of at least a subset of said plurality of optical signals.
Claim 17
said structured optical pattern is provided by at least one optical system selected from the group consisting of (i) an optical element having a light source and at least one filter or film configured to receive light from said light source and form a structured lighting pattern, (11) an optical system comprising a group of light sources configured to generate a structured lighting pattern, (111) an optical system comprising said light source and a spatial modulator to structure a light from said at least one light source to provide a lighting pattern, and (iv) an optical system comprising a light filter present before said at least one detector.

Claim 1
A method for generating one or more time-independent images corresponding to an object, comprising: (a) providing (1) a structured optical pattern comprising a plurality of regions with different optical characteristics, which structured optical pattern is provided by at least using an optical system with a structured lighting pattern or a structured detecting system; and (2) a detector comprising at least one pixel, wherein said detector is in optical communication with at least said structured optical pattern; (b) irradiating said object with light; (c) changing a relative position between said object and said structured optical pattern; (d) using said detector to detect one or more optical signals from said object through said structured optical pattern; and (e) obtaining time series signal information indicating temporal change in intensity of said one or more optical signals detected by said detector.
Claim 14
reconstructing one or more time- independent images associated with said plurality of regions of said object from said time series information.
Claim 2
reconstructing said one or more time-independent images associated with said object from said time series signal information.
Claim 23
A device for generating spatial information corresponding to time-independent images of an object, comprising: (a) a light source configured to illuminate said object with light; (b) a relative position control mechanism configured to change a position or an orientation of said object such that a plurality of regions of said object are sequentially illuminated by said light; and (c) at least one detector configured to (1) sequentially detect a plurality of optical signals corresponding to said plurality of regions of said object and (11) obtain time series information indicating a change in intensity of at least a subset of said optical signals, wherein said plurality of optical signals comprises one or more structured optical signals associated with a structured optical pattern.
Claim 27
at least one optical system configured to provide said structured optical pattern, wherein said optical system is selected from the group consisting of (i) an optical elements having a light source and at least one filter or film configured to receive light from the light source and form a structured lighting pattern, (ii) an optical system comprising a group of light sources to constitute a structured lighting pattern, (111) an optical system comprising a light source and a spatial modulator to structure a light from said light source to have a lighting pattern, and (iv) an optical system comprising a light filter present before said at least one detector.

Claim 8
A device for generating one or more time-independent images corresponding to an object, comprising: a light source configured to irradiate said object with light; an optical system configured to provide a structured optical pattern comprising a plurality of regions with different optical characteristics; and a detector comprising at least one pixel in optical communication with at least said structured optical pattern, wherein said detector is configured to detect one or more optical signals from said object while said object and said structured optical pattern are moving relative to one another; wherein said one or more time-independent images corresponding to said object is generated based on time series signal information indicating a temporal change in intensity of said one or more optical signals detected by said detector.
Claim 24
an image reconstructor in communication with said detector, wherein said image reconstructor is configured to reconstruct one or more time- independent images associated with said plurality of regions of said object based on said time series information.
Claim 9
an image reconstructor in communication with said detector and is configured to generate said one or more time-independent images corresponding to said object based on said time series signal information indicating a temporal change in intensity of said one or more optical signals detected by said detector.



Allowable Subject Matter
Claims 15 & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior arts fail to teach, disclose, suggest or make obvious: said reconstructing of said one or more time- independent images comprises: (a) separating partial time series information associated with a partial region of said plurality of regions of said object from said time series information detected by said detector; (b) extracting information associated with one or more partial images of said object from said partial time series information; and (c) reconstructing a whole image of said object using said information associated with said one or more partial images of said object.
Regarding claim 25, the prior arts fail to teach, disclose, suggest or make obvious: said image reconstructor comprises: (a) a partial signal separating unit configured to separate partial time series information associated with a partial region of said plurality of regions of said object from said time series information detected by said detector; (b) a partial image reconstructing unit configured to extract information associated with one or more partial images of said object from said partial time series information; and (c) an image reconstructing unit configured to reconstruct a whole image of said object using said information associated with said one or more partial images of said object.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884